AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Donna Cooper
                                                                    )
                            Plaintiff
                                                                    )
                        v.                                                  Civil Action No.      2:19-cv-03015-BHH
                                                                    )
Lisa Buffington and The United States
                                                                    )
Postal Service
                           Defendant
                                                                    )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

  the plaintiff (name)        recover from the defendant (name)           the amount of                            dollars ($ ),
which includes prejudgment interest at the rate of  %, plus postjudgment interest at the rate of                    %, along with
costs.

  the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                      .

O other: Plaintiff, Donna Cooper, shall take nothing of Defendant, Lisa Buffington and The United States
Postal Service, as to the complaint filed pursuant to 42 U.S.C. § 1983 and this action is dismissed with prejudice.



This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Bruce Howe Hendricks, United States District Judge, presiding. The Court having adopted
the Report and Recommendation set forth by the Honorable Bristow Marchant, United States Magistrate Judge.

Date: March 6, 2020                                                        ROBIN L. BLUME, CLERK OF COURT


                                                                                            s/Chelsea P-Conner
                                                                                       Signature of Clerk or Deputy Clerk
